Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 9/24/21. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it include the phrase “Disclosed”. This is implied and should be avoided. The abstract should be a single paragraph on a separate sheet of paper. Correction is required.  See MPEP § 608.01(b).

Response to Arguments
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 5. When reading the preamble in the context of the entire claim, the recitation “liquid process” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US Patent Application Publication 20140232519 in view of Brandsma et al. US Patent Application Publication 20140211761.


Regarding claims 1-2, Allen teaches a sensor system for mobile acquisition of at least one measured value in a process medium, comprising:

a first mobile sensor unit (105,200); and a stationary sensor unit (RFID reader, paragraph 026);

wherein the first mobile sensor unit includes a first sensor for acquiring a first measured value and a first wireless communication unit for receiving a calibration value and for transmitting the first measured value (paragraph 023, 028), and a second sensor for acquiring a second measured value and a second wireless communication unit for transmitting the calibration value and for receiving the first measured value (paragraph 038). Allen is silent on teaching the RFID reader which forms the second senor unit include a sensor for acquiring a second measured value. Brandsma in an analogous art teaches 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Allen as disclosed by Brandsma because such modification represents the shifting of calibration function from one device to another in order to provide for a more accurate measurement of a particular parameter.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsma et al. US Patent Application Publication 20140211761 in view of Dalgleish et al. US Patent 10055618.

Regarding claim 5, Brandsma et al. teaches a measuring method of a sensor system for the mobile acquisition of at least one measured value, the method comprising:

providing the sensor system, including: a first mobile sensor unit (100); and a second sensor unit (124);

wherein the first mobile sensor unit includes a first sensor for acquiring a first measured value and a first wireless communication unit for receiving a calibration value and for transmitting the first measured value(paragraph 045-047), and

wherein the second sensor unit includes a second sensor for acquiring a second measured value and a second wireless communication unit for transmitting the calibration value and for receiving the first measured value (paragraph 052-054);

transmitting the calibration value from the second sensor unit to the first mobile sensor unit via the second wireless communication unit of the second sensor unit and the first wireless communication unit of the first mobile sensor unit (paragraph 054);

calibrating the first mobile sensor unit on the basis of the received calibration value (paragraph 055,057);

acquiring the first measured value via the first mobile sensor unit; and transmitting the first measured value via the first wireless communication unit of the first mobile sensor unit to the second wireless communication unit of the second sensor unit (paragraph 013-014). Brandsma is silent on teaching the second sensory unit is stationary. Dalgleish in an analogous art teaches a stationary RFID tag communicating with mobile sensor units (fig. 4B, col. 7 lines 37-65).
It would have been obvious to one of ordinary skill in the art to modify the system of Brandsma as disclosed by Dalgleish at the time of the invention because making the calibration device (RFID reader) stationary is based on the application environment of the sensory system and can only be configured to be mobile or stationary.

 

Regarding claim 6, Brandsma teaches the step of transmitting a calibration value from the stationary sensor unit to the first mobile sensor unit, the measuring method further comprises:

acquiring the first measured value via the first sensor of the first mobile sensor unit; transmitting the first measured value via the first wireless communication unit of the first mobile sensor unit to the second wireless communication unit of the second sensor unit (paragraph 013-014);

It would have been obvious to one of ordinary skill in the art to modify the system of Brandsma as disclosed by Dalgleish at the time of the invention because making the calibration device (RFID reader) stationary is based on the application environment of the sensory system and can only be configured to be mobile or stationary.





Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, the prior art of record is silent on teaching the stationary sensor unit has a second mobile sensor unit with a third sensor and a third wireless communication unit, wherein the third sensor is suitable for acquiring a third measured value, and the third wireless communication unit is suitable for receiving the calibration value and the second measured value and for transmitting the calibration value, the second measured value, and the third measured value.
Regarding claim 7-9, the prior art of record is silent on teaching  a second mobile sensor unit having a third sensor and a third wireless communication unit, the measuring method further comprising:
transmitting the calibration value from the first mobile sensor unit to the second mobile sensor unit via the first wireless communication unit of the first mobile sensor unit and the third wireless 

Claims 11-12 are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.